Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 04/19/2022 is entered.
	Claims 1-31 are pending.
	Claims 11-12 are withdrawn.
	Claims 1-10 and 13-31 are under examination.
Election/Restrictions
Applicant’s election without traverse of the species “rare-cutting nuclease agent” for the type of first nuclease agent and “rare-cutting nuclease agent” for the type of second nuclease agent in the reply filed on 12/14/2021 is as previously acknowledged.
Priority
This US 17/245,437 filed on 04/30/2021 which is a DIV of US 16/838,621 filed on 04/02/2020 (now US Patent 11,111,504 which claims US priority benefit of US Provisional 62/829,327 filed on 04/04/2019. 
Response to Amendment/Argument
The objections to the claims made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 04/19/2022
The rejection of claims 1-10 and 13-31 under 35 U.S.C. 112(b) is withdrawn.  The applicants’ argument regarding the rejection of claim 1 regarding the term “corresponding to” is withdrawn based on the applicant’s persuasive argument.  The rejection of claim 28 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 04/19/2022.
The following is the complete set of objections and/or rejections being applied to the present claims.

	Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-19, and 21-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Ublinskaya et al (Journal of Microbiological Methods Vol 89 2012: pages 167-173), in view of Huang et al “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” (Microbiology 2017 Vol 17, pages 1-8; IDS reference), in view of GB2496849 to Cawood (published 05/29/2013).  
Ublinskaya et al disclose a method of making a modification in a targeting vector for making an insertion, mutation, deletion, in a genomic DNA using bacterial homologous recombination using rare-cutting restriction enzyme cleavage sites.   Specifically, Ublinskaya et al disclose using SceI which is a type of rare-cutting restriction endonuclease that recognizes an 18-base pair sequence.  (See abstract, entire article).
Regarding claim 1, Ublinskaya discloses a method for introducing a scarless targeted genetic modification in a preexisting targeting vector, comprising:
performing bacterial homologous recombination between the preexisting targeting vector and a deletion cassette in a population of bacterial cells. (See abstract; Figures 1-4 and legend; entire article).  For example, in page 168, paragraph bridging left and right columns, Ublinskaya recite:
In this work, we designed a plasmid-host E. coli system that allowed the immediate cloning of large chromosomal DNA fragments initially marked with an “excisable” antibiotic resistance gene and flanked by I-SceI rare-cutting endonuclease recognition sites via λRed-driven targeted insertions. The use of the specialized CRIM plasmid as a cloning vector allows the ensuing integration of this I-SceI-mediated DNA fragment into the predesigned locus of a bacterial chromosome carrying an artificial attB site. This strategy provides the opportunity to avoid PCR-derived mistakes in the insertion of large DNA fragments, thus enabling simple and efficient chromosome editing. The developed method was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility. In addition, we demonstrate that the cloning of different fragments of the E. coli genome could be standardized by introducing I-SceI restriction sites into the specifically dispersed “scar” sequences of single-gene knockout mutants from the Keio collection….

Further, Ublinskaya disclose that the modification cassette comprises an insert nucleic acid flanked by a 5' homology arm corresponding to a 5' target sequence in a preexisting targeting vector and a 3' homology arm corresponding to a 3' target sequence in a preexisting targeting vector.  (e.g., Section 2.3 “Construction of plasmids” and Figures shown just below).  Ublinskaya disclose that the 5' target sequence and the 3' target sequence flank a region of a preexisting targeting vector into which the targeted genetic modification is to be introduced. (See Figures shown just below).  Ublinskaya disclose that an insert nucleic acid comprises from 5' to 3':
 (i) a first target site for a first nuclease agent (note that SceI shown in the Figures is a rare-cutting restriction endonuclease agent); 
(ii) a selection cassette; and 
(iii) a second target site for a second nuclease agent. 



    PNG
    media_image1.png
    669
    581
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    379
    583
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    430
    547
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    660
    695
    media_image4.png
    Greyscale

Ublinskaya disclose a method step (c) of cleaving the first target site in the modified targeting vector with the first nuclease agent and cleaving the second target site in the modified targeting vector with the second nuclease agent to remove the selection cassette and expose an upstream end sequence and a downstream end sequence in the modified targeting vector (e.g., Figs 1-4 and legend). 
Ublinskaya disclose that neither the first target site for the first nuclease agent nor the second target site for the second nuclease agent are present in the targeting vector comprising the scarless targeted genetic modification.  (e.g., Figure 4).
Regarding claim 2, Ublinskaya discloses that the modification cassette is from about 1 kb to about 15 kb in length.  (e.g., Figures 1-4 and legends).
Regarding claim 3, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively.
Regarding claim 4, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively.
Regarding claim 5, Ublinskaya discloses that the deletion/modification cassette may be a linear, double- stranded nucleic acid (Figs 1-3; shown above).
Regarding claim 6, Ublinskaya discloses that a nuclease agent is a rare-cutting nuclease agent SceI.
Regarding claim 7, Ublinskaya discloses that a first target site is not present in the preexisting targeting vector (Figs 1-4).
Regarding claim 8, Ublinskaya discloses that the first target site is identical to the second target site, and the first nuclease agent is identical to the second nuclease agent (Figs 1-4).
Regarding claim 9, Ublinskaya discloses that the first nuclease agent and/or the second nuclease agent comprises a rare-cutting restriction enzyme (SceI Figs 1-4).  
Regarding claim 10, Ublinskaya discloses that the rare-cutting restriction enzyme SceI but does not disclose NotI, XmaIII, SstII, SalI, NruI, NheI, Nb.BbvCI, BbvCI, Asc1, AsiS1, FseI, PacI, PmeI, SbfI, SgrAI, SwaI, BspQI, SapI, SfiI, CspCI, AbsI, CciNI, FspAI, MauBI, MreI, MssI, PalA1, RgaI, RigI, SdaI, SfaAI, SgfI, SgrDI, SgsI, SmiI, SrfI, Sse2321, Sse83871, LguI, PciSI, AarI, AjuI, AloI, BarI, PpiI, or PsrI.  Cawood discloses methods using plasmid vectors for interchanging core components (abstract).  Cawood disclose using eight-nucleotide endonuclease restriction sites, specifically AsiS1, Not1, Pac1, and Asc1 (abstract).  It would have been prima facie obvious to substitute the rare-cutting restriction endonuclease disclosed in Cawood for the SceI of Ublinskaya for the rationale of efficiency since these were commercially available and shown by Cawood as useful for plasmid vectors for interchanging core components.
Regarding claim 13, Ublinskaya discloses that a selection cassette imparts resistance to an antibiotic.  
Regarding claim 14, Ublinskaya discloses that a selection cassette imparts resistance to tetracycline and kanamycin, (e.g., Table 1). 
Regarding claims 15-16, Ublinskaya discloses that the preexisting targeting vector is at least 100 kb in length (e.g., page 170, Figure 1, part A showing YFR of 5-100 kb).
Regarding claim 17, Ublinskaya discloses that the preexisting targeting vector comprises a second selection cassette.  Regarding claim 18, Ublinskaya discloses that the second selection cassette imparts resistance to an antibiotic.  Regarding claim 19, Ublinskaya discloses that the selection cassette in the deletion cassette and the second selection cassette in the preexisting targeting vector each impart resistance to a different antibiotic. (See Figures 1-4).
Regarding claim 21, Ublinskaya discloses that the length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap between the downstream end sequence in the modification cassette and the downstream end sequence in the cleaved modified targeting vector is at least about 20 nucleotides in length. For example, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively
Regarding claim 22, Ublinskaya discloses that the length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap between the downstream end sequence in the modification cassette and the downstream end sequence in the cleaved modified targeting vector is between about 20 and about 100 nucleotides in length.
Regarding claim 26 Ublinskaya discloses that the modification cassette may be a linear, double-stranded nucleic acid (Figs 1-4).
Regarding claim 27, Ublinskaya discloses that the modification cassette is at least about 200 nucleotides in length.  Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns).
Regarding claim 28, Ublinskaya discloses that the modification cassette is a size that cannot be directly synthesized or generated by polymerase chain reaction.  Specifically, Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns). 
Regarding claim 29, Ublinskaya discloses that the modification cassette is at least about 10 kb in length. Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns).  An 8 kb DNA fragment is being interpreted to meet the limitation of about 10 kb.
Regarding claim 30, Ublinskaya discloses that the targeted genetic modification comprises an insertion (page 168, paragraph bridging left and right columns).
Regarding claim 31, Ublinskaya does not explicitly disclose method step (e), treating the targeting vector with the first nuclease agent and the second nuclease agent following the in vitro assembly in step (d) to verify that neither the first target site for the first nuclease agent nor the second target site for the second nuclease agent are present.  However, it would have been prima facie obvious for one of skill in the art to have performed this method step as a routine lab procedure to control for whether the cloning was successful.  
Further, Ublinskaya differs from the instant claims in that it does not disclose the in vitro assembly methods including limitations of claims 23-25.  
Huang et al entitled “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” teaches using homologous recombination methods for seamless (scarless) gene knockout and using Gibson assembly methods.  
Regarding claim 23, Huang et al discloses that step (c) occurs in vitro.
Regarding claim 24, Huang et al discloses that step (d) comprises: 
contacting the cleaved targeting vector and the modification cassette with an exonuclease to expose complementary sequences between the end sequences in the cleaved modified targeting vector and the end sequences in the modification cassette; 
annealing the exposed complementary sequences; 
extending the 3' ends of the annealed complementary sequences; and (iv) ligating the annealed complementary sequences.
Regarding claim 25, Huang et al discloses step (d) comprises incubating the cleaved modified targeting vector and the modification cassette with an exonuclease, a DNA polymerase, and a DNA ligase.
For example, Huang disclose a method step (d) of assembling in an in vitro assembly reaction the cleaved targeting vector with a modification cassette comprising the targeted genetic modification flanked by an upstream end sequence overlapping the upstream end sequence in the modified targeting vector and a downstream end sequence overlapping the downstream end sequence in the modified targeting vector to generate the targeting vector comprising the scarless targeted genetic modification. (See Figure 1).    Figure 1 of Huang shows the use of DNA polymerase, Taq ligase, T5 exonuclease and linearized DNA.
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art would have been motivated to use the Gibson assembly methods of Huang et al for the rationale of Huang stating:  “The precision of Gibson assembly and the fact the accuracy in generating the desirable construct is 95%, makes this a viable and attractive alternative to previous methods”.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.


Claims 1 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Ublinskaya et al (Journal of Microbiological Methods Vol 89 2012: pages 167-173), in view of Huang et al “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” (Microbiology 2017 Vol 17, pages 1-8; IDS reference), in view of GB2496849 to Cawood (published 05/29/2013), in further view of Wang et al “ExoCET: exonuclease in vitro assembly combined with RecET recombination for highly efficient direct DNA cloning from complex genomes” (Nucleic Acids Research, 2018, Vol. 46, No. 5 published 12/12/2017, pages 1-11; IDS reference).  
Claim 1 is rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood for reasons provided above.
However, regarding claim 20, Ublinskaya does not disclose that the second cassette allows for selection in both bacterial and mammalian cells.
Wang et al disclose a cloning method for large DNA fragments using a combination of in vitro annealing and in vitro homologous recombination (HR).  Wang et al disclose “highly efficient linear-linear homologous recombination that can be used to clone large DNA regions directly from genomic DNA into expression vectors, bypassing library construction and screening”. (See abstract, lines 1-2).  Wang et al disclose a second cassette allows for selection in both bacterial and mammalian cells (e.g., Figure 4 and legend).  For example, in the abstract, Wang et al recites:
In addition to its utility for bioprospecting in bacterial genomes, ExoCET presents straightforward access to mammalian genomes for various applications such as region-specific DNA sequencing that retains haplotype phasing, the rapid construction of optimal, haplotypic, isogenic targeting constructs or a new way to genotype that presents advantages over Southern blotting or polymerase chain reaction. The direct cloning capacities of ExoCET present new freedoms in recombinant DNA technology.

	In view of the high skill level in the art before the effective filing date of the presently claimed invention it would have been obvious for one of ordinary skill in the art to combine the scarless cloning method rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood for reasons provided above with the ExoCET cloning method of Wang et al including using cassettes that allow for both bacterial and mammalian cells for the rationale of Wang for targeting in mammalian cell lines, specifically for haplotypic isogenic targeting (e.g., Wang, Figure 4 and legend).
	In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to combine the ExoCET methods of Wang et al with the scarless cloning method rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood to arrive at the presently claimed invention.
Response to Arguments
	The Applicants’ response filed on April 19, 2022 traversing the prior art rejections has been fully considered but is unpersuasive.  The applicants argue that:
(1) the references cited by the Examiner, although they may show that all of the elements of the instant claims were known in the art independently, do not provide any reason that would have prompted a person of ordinary skill in the art to combine the elements in the way the claimed invention does; and (2) the methods disclosed in the primary reference (Ublinskaya) result in a final product with scars, which is a problem that the claimed methods are designed to avoid. 

"A patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741 (2007). To find obviousness, the Examiner must "identify a reason that would have prompted a person of ordinary skill in the art in the relevant field to combine the elements in the way the claimed new invention does." Id. 

At the outset, the instant claims and the methods disclosed in Ublinskaya are for different purposes and with different starting and end products. Whereas the instant claims are directed to methods method for introducing a scarless targeted genetic modification in a preexisting targeting vector, Ublinskaya reports methods for cloning fragments from an E. coli genome and their targeted insertion into the genome. See Abstract of Ublinskaya. The Examiner alleges that  Ublinskaya discloses several elements of the instant claims, such as performing bacterial homologous recombination to insert selection cassettes, and cleavage to remove selection cassettes. However, as explained in the bullet points below, the way and order in which the elements are combined in Ublinskaya is very different from the claimed method. 
"  Step (a) in the instant claims comprises performing bacterial homologous recombination between a preexisting targeting vector and a deletion cassette in order to produce a modified targeting vector. In contrast, the first step in Ublinskaya comprises performing bacterial homologous between the E. coli genome and a targeting vector comprising an I-Scel site and a selection marker (M1) to produce a modified genome. See Abstract and Fig. lA of Ublinskaya. 
"  Step (c) in the instant claims comprises cleaving the modified targeting vector to remove the selection cassette. Although the corresponding step of Ublinskaya involves cleaving the modified E. coli genome and a targeting vector, it is to clone a DNA fragment from the modified genome comprising the region of interest and the selection marker (M1) into a CRIM vector (i.e., the selection marker remains). See Fig. 1B of Ublinskaya. 
"  Step (d) of the instant claims comprises assembling in an in vitro assembly reaction the cleaved targeting vector with a modification cassette to produce a cleaved, modified targeting vector. In contrast, the corresponding step of Ublinskaya involves (θ80-Int-mediated integration of the CRIM vector into the E. coli genome to produce a modified genome. See FIG. 1C of Ublinskaya.

Thus, it is clear that the components, purpose, and results achieved at each step of the method in Ublinskaya are quite different from the components, purpose, and results achieved in the corresponding steps of the method in the instant claims. 

However, this argument is unpersuasive because each step of the claim 1 does not actually recite “components, purpose, and results achieved”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the argument that the prior art does not have the purpose of a “scarless targeted genetic modification” in a preexisting targeting vector is unpersuasive.  For example, note that in FIG 4 legend, shown in the body of the rejection, it states that the “step involving the removal of the vector portion of the plasmid is omitted for simplicity”.  Further, for example, note that the present claims do not specify what structure is encompassed by the term “scarless targeted genetic modification”.  As presently written, the claims do not require a scarless vector.  Rather, the claims recite “a scarless targeted genetic modification”.  Further, the present claims use open claim language  “comprising”.  The primary reference shows the method steps of claim 1 as recited in the body of the rejection.  Regarding the combination of the secondary reference Huang, one of ordinary skill in the art would have been motivated to use the Gibson assembly methods of Huang et al for the rationale of Huang stating:  “The precision of Gibson assembly and the fact the accuracy in generating the desirable construct is 95%, makes this a viable and attractive alternative to previous methods”.
In addition, the applicants argue that:
The other references cited by the Examiner do not address this deficiency. Huang was cited by the Examiner for using in vitro assembly methods in combination with homologous recombination methods, but again the elements and steps are arranged much differently than in the instant claims. For example, the methods in Huang involve a first step of in vitro assembly, followed by bacterial homologous recombination, which is the opposite of how the steps are arranged in the instant claims. Cawood was cited merely for its disclosure of different restriction enzymes and sites, and Wang was cited only for its disclosure of a selection cassette allowing for selection in both bacterial and mammalian cells. Because the combination of cited references does not identify a reason that would have prompted a person of ordinary skill in the art to combine the elements in the way the claimed method does, the rejection should be withdrawn. 

However, this argument is unpersuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Huang discloses in vitro assembly methods in combination with homologous recombination methods and Cawood discloses different restriction enzymes and sites.  Wang discloses a selection cassette allowing for selection in both bacterial and mammalian cells.

	Further, the applicants argue that:
 Furthermore, the methods disclosed in the primary reference (Ublinskaya) result in a final product with scars, which is what the claimed methods are designed to avoid. The instant claims are directed to methods for introducing a scarless targeted genetic modification in a preexisting targeting vector, whereas the methods disclosed by Ublinskaya result in a final product with scars. The problem addressed by the claimed methods is explained in paragraph [0076] of the instant application: 
Scarless DNA construction is of particular importance when creating transgenic animal lines, as the scars produced by restriction sites or other manipulations can negatively impact gene expression if they land in a region important for regulation. Targeting the mammalian genome often requires construction of large targeting vectors with long DNA arms to direct homologous recombination, as well as antibiotic resistance cassettes for selection of embryonic stem cell clones. Correctly targeted clones often contain multiple scars necessary for construction of the vector and the resistance cassette itself. Even with self-deleting cassette technology, it is often not possible to avoid leaving exogenous sequence "scars" behind in modified loci. See, e.g., Figures 4A-4B. 

As explained in paragraph [0037] of the instant application, Figures 4A-4B of the instant application show a traditional targeting strategy using modified mouse BACs as vectors and self- deleting cassette technology, from vector construction through F1 mouse generation. As shown in Figure 4B, deletion of the excisable cassette via Cre recombinase leaves a 78 bp scar containing a single lox site. 

The Examiner alleges that Ublinskaya "discloses a method for introducing a scarless targeted genetic modification in a preexisting targeting vector." Applicant respectfully disagrees. What Ublinskaya shows is more similar to what is shown in Figures 4A-4B of the instant application, which is an example of what the claimed methods are designed to avoid. Figure 1 of Ublinskaya clearly shows that the method in Ublinskaya results in scars. For example, page 169 of Ublinskaya states that "[a]pplication of the M1 and M3 'excisable' markers flanked by the 1ox66 71 and  attR L sites, respectively, ensures the specific Cre-dependent excision of the M1 marker and the XXis/Int-mediated excision of the CRIM plasmid backbone, enabling the repeatability of the insertion procedure (Fig. 1D)." The result of these excisions, however, are lox72 and attB scars, as shown in Fig. 1D of Ublinskaya. The formation of scars in the method of Ublinskaya is explained, for example, in the 1t paragraph on p. 170 of Ublinskaya: "Cre- 11 mediated recombination of the 1ox66 71 sites forms a lox72 site, which is poorly recognized by Cre." This lox scar in Fig. 1D of Ublinskaya is like the lox scar described in paragraph [0037] and shown in Figure 4B of the instant application. Therefore, just like the traditional methods shown in Figures 4A-4B of the instant application, the methods of Ublinskaya result in final products having scars, which is the opposite of the claimed methods. Moreover, Ublinskaya describes scars as beneficial in several places, which again is the opposite of the instant application. See, e.g., 1st paragraph in 2nd column on p. 168 ("we demonstrate that the cloning of different fragments of the E. coi genome could be standardized by introducing I-SceI restriction sites in the specifically dispersed 'scar' sequences . . . .") and last paragraph on p. 170 ("to make the cloning system universal and user-friendly, we propose to use universal primers that are homologous to the 'scar' sequence of single-gene knockout mutants"). Therefore, a person of ordinary skill in the art would not have been prompted by the combination of cited references starting with Ublinskaya to combine the elements in the way the claimed method does. 

However, this argument is unpersuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  For example, the argument that the prior art does not have the purpose of a “scarless targeted genetic modification” in a preexisting targeting vector is unpersuasive.  For example, note that in FIG 4 legend, shown in the body of the rejection, it states that the “step involving the removal of the vector portion of the plasmid is omitted for simplicity”.  Further, for example, note that the present claims do not specify what structure is encompassed by the term “scarless targeted genetic modification”.  As presently written, the claims do not require a scarless vector.  Rather, the claims recite “a scarless targeted genetic modification”.  Further, the present claims use open claim language  “comprising”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims allowed.
Related prior art that is not being applied in this office action but which may be applied in a future office action if applicable:
Messerschmidt et al (“Characterizing seamless ligation cloning extract for synthetic biological application” Analytical Biochemistry Vol 509: pages 24-32, published online June 14, 2016) disclose methods for using “overlap-based-cloning methods” to result in seamless (i.e., scarless) modifications into preexisting vectors.  Messerschmidt et al uses bacterial homologous recombination but differs from the present claim 1 because they use a bacterial extract and perform the HR in vitro rather than in a population of bacterial cells.
Cox et al “Scarless and site-directed mutagenesis in Salmonella enteritidis chromosome BMC Biotechnology 2007, Vol 7: No. 59: pages 1-110, published 09/17/2007.
Kostner et al (Microbiology 2017 Vol 163: pages 1532-1539) disclose a method for “markerless” (i.e., scarless) deletion of unwanted gene sequences (putative alanine dehydrogenase gene).
Tikh et al (“Leveraging modern DNA assembly techniques for rapid, markerless genome modification” Biology Methods and Protocols, 2016, pages 1-8).
Lu et al (“Development and evaluation of an efficient heterologous gene knock-in reporter system in Lactococcus lactis” (Microb Cell Fact 2017 Vol 16: pages 1-9; IDS reference).  Lu et al disclose a method comprising performing bacterial homologous recombination between a targeting vector and a modification cassette in a population of bacterial cells (e.g., abstract, entire article; IDS). Lu et al disclose that the modification cassette comprises an insert nucleic acid flanked by a 5' homology arm corresponding to a 5' target sequence in a preexisting targeting vector and a 3' homology arm corresponding to a 3' target sequence in a preexisting targeting vector.  (e.g., abstract, Figure 1 and legend).  Lu et al disclose that the 5' target sequence and the 3' target sequence flank a region of a preexisting targeting vector into which the targeted genetic modification is to be introduced. Lu et al disclose that an insert nucleic acid comprises from 5' to 3':
 	(i) a first target site for a first nuclease agent (); 
(ii) a selection cassette (); and 
(iii) a second target site for a second nuclease agent (). 
Lu et al disclose selecting bacterial cells comprising a modified targeting vector comprising the selection cassette. (See abstract, under “Conclusions”; Figure 1 and legend). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658